La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
En Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365 (2012), acogimos la doctrina de la solidaridad impropia u obligación in solidum en lo referente a la interrupción de la prescripción en acciones sobre daños y perjuicios cuando concurren una pluralidad de causantes. Así, concluimos que en esta clase de acciones no aplica el Art. 1874 del Código Civil, 31 LPRA see. 5304, por lo que el perjudicado debe interrumpir el término prescriptivo con respecto a cada cocausante individualmente si desea conservar su causa de acción contra cada uno. Hoy nos toca examinar una controversia que no está resuelta. ¿Pueden unos pre-suntos cocausantes solidarios de un daño, quienes fueron demandados oportunamente, instar una demanda contra tercero para incluir en el pleito a otro presunto cocausante a favor de quien la causa de acción sobre daños y perjuicios prescribió? ¿Procede en estas circunstancias una acción de nivelación contra el alegado cocausante que no fue deman-dado a tiempo? En atención a los efectos de la prescripción, resolvemos que ese alegado cocausante no le responde al perjudicado ni tampoco, a través de una acción de nivela-ción contingente, a los presuntos cocausantes demandados. Por lo tanto, en una situación como ésta no procede la de-manda contra tercero. Veamos.
[[Image here]]
El 24 de junio de 2013, la joven Adria Maldonado Rivera (demandante) instó una demanda sobre daños y perjuicios *188en contra del Sr. Carlos Suárez Miranda, su hijo Carlos Juan Suárez González (los recurridos) y el Sr. Ricardo Ramos Inchautegui.(1) La demandante expuso que el 24 de julio de 2011, alrededor de las 11:30 p. m., se encontraba como pasajera junto a otras personas en una lancha —pro-piedad del señor Suárez Miranda— de paseo por la bahía de Boquerón. Alegó que la lancha era conducida por Carlos Juan Suárez González a alta velocidad y sin tomar las de-bidas precauciones, por lo que impactaron el velero del se-ñor Ramos Inchautegui que se encontraba anclado con las luces apagadas, sin permiso ni marbete. Como consecuen-cia del choque, la demandante sostuvo que sufrió daños físicos y emocionales, cuya indemnización le reclamó a los recurridos y al señor Ramos Inchautegui como cocausantes solidarios.
Los recurridos contestaron la demanda y negaron responsabilidad.(2) Posteriormente, presentaron una de-manda contra tercero contra: la Policía de Puerto Rico, el Departamento de Recursos Naturales y Ambientales y el Estado Libre Asociado de Puerto Rico (ELA). En esta, le imputaron negligencia por presuntamente no vigilar el área de la bahía de Boquerón donde ocurrió el accidente, lo que permitió que el velero del señor Ramos Inchautegui permaneciera anclado de manera peligrosa. Así, mediante la demanda contra tercero los recurridos sostuvieron que el ELA le respondía directamente a la demandante por sus daños o, en la alternativa, le debía responder a ellos en *189nivelación por la cantidad que tuvieran que indemnizar a la demandante.
El ELA contestó y solicitó la desestimación de la de-manda contra tercero. Adujo que la reclamación de la de-mandante había prescrito a su favor, ya que no la incluyó como codemandada ni interrumpió la prescripción extraju-dicialmente dentro del año desde la fecha en que ocurrió el accidente. Es decir, que desde entonces comenzó a transcu-rrir el término prescriptivo. Por su parte, los recurridos se opusieron y sostuvieron que “[e]l hecho de que la parte demandante original no haya hecho reclamación alguna contra la parte tercera demandada [...] no es óbice para que los terceros demandantes, puedan presentar esta ac-ción de nivelación dentro de este mismo pleito en virtud de una demanda contra tercero”. Moción en oposición a deses-timación, Apéndice, pág. 123.
Al resolver, el Tribunal de Primera Instancia razonó que la demandante pudo haber ejercido su causa de acción contra el ELA desde la fecha del accidente,(3) por lo que, al estar prescrita contra esta, dictó una sentencia parcial en la cual desestimó la demanda contra tercero.(4) Concluyó que en Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, este Tribunal dictaminó que en acciones por responsabilidad civil extracontractual cuando varios causantes concurren en el daño, el término prescriptivo debe interrumpirse indivi-dualmente respecto a cada uno. Por lo tanto, estando pres-crita la causa de acción de la demandante contra el ELA, *190los recurridos no podían reclamarle responsabilidad indi-rectamente por vía de una demanda contra tercero.(5)
Oportunamente, los recurridos acudieron al Tribunal de Apelaciones y le imputaron error al Tribunal de Primera Instancia por concluir que su acción de nivelación estaba prescrita “por el hecho de que la demandante no incluyera al Estado Libre Asociado, a la Policía de Puerto Rico y al Departamento de Recursos Naturales y Ambientales como partes demandadas en su demanda”.(6)
El Tribunal de Apelaciones dictó una sentencia me-diante la cual modificó la determinación apelada. Concluyó que el precedente de Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, no tiene el efecto de impedir una acción de ni-velación contra el ELA. Así, estimó que la demanda contra tercero para que el ELA le respondiera directamente a la demandante estaba prescrita. Sin embargo, no estaba prescrita aquella parte de la demanda contra tercero en la que se incluyó la reclamación contingente de nivelación para que el ELA le responda a los recurridos por cualquier cantidad que éstos finalmente tuvieran que pagar. Ello, pues los recurridos, de ser declarados cocausantes, esta-rían obligados a reparar todo el daño, incluyendo aquella parte —si alguna— a la cual hubiera contribuido el ELA.(7)
Luego de solicitar sin éxito la reconsideración, el ELA recurrió ante este Tribunal y adujo como único señala-miento de error que “[e]rró el Honorable Tribunal de Ape-laciones al concluir que la causa de acción de nivelación contra el ELA no se encuentra prescrita, a pesar de que la causa de acción original de la demandante en contra del Estado sí lo está”.(8)
Los recurridos se opusieron a la expedición del recurso de certiorari y sostuvieron que procedía su acción de nive-*191lación contingente pues estaban sujetos a responder por todo el daño, incluyendo aquella parte correspondiente a la alegada responsabilidad del ELA. Examinados los escritos, expedimos el recurso y le concedimos a las partes un tér-mino para someter sus alegatos. Habiéndose cumplido lo anterior, estamos en posición de resolver la controversia.
h-H HH
A. La demanda contra tercero
La Regla 12.1 de Procedimiento Civil, 32 LPRA Ap. V, reglamenta el mecanismo procesal de la demanda contra tercero. Según esta regla,
[l]a parte demandada podrá notificar, como demandante contra tercero, un emplazamiento y demanda a una persona que no sea parte en el pleito y que sea o pueda ser responsable a la parte demandada por la totalidad o parte de la reclama-ción de la parte demandante, o que sea o pueda ser responsa-ble a cualquier parte en el pleito. Regla 12.1 de Procedimiento Civil, 32 LPRA Ap. V.
Por medio de la demanda contra tercero se per-mite que controversias surgidas de unos mismos hechos y relacionadas entre sí se diluciden en el mismo pleito. El propósito es promover la economía procesal y facilitar la pronta, pero eficaz, resolución de las controversias. Camaleglo v. Dorado Wings, Inc., 118 DPR 20, 28 (1986); J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, pág. 580. Por ello hemos dicho que este mecanismo no crea, extiende o limita derechos sustantivos, sino que acelera su dilucidación. Gen. Accid. Ins. Co. P.R. v. Ramos, 148 DPR 523, 534 (1999); Colón v. Coop, de Seguros Múltiples de P.R., 111 DPR 568, 571 (1981).
También hemos aclarado que el solo hecho de te-ner en común un mismo supuesto fáctico no es suficiente *192para añadir a un pleito nuevas controversias mediante la demanda contra tercero. Colón Negrón et al. v. Mun. Bayamón, 192 DPR 499 (2015); Gen. Accid. Ins. Co. P.R. v. Ramos, supra, pág. 534. Reiteradamente hemos requerido que se satisfagan dos condiciones ulteriores: que la recla-mación contra el tercero sea contingente al resultado de la demanda original, y que exista una relación suficiente-mente estrecha entre la demanda original y la demanda contra tercero, requisito al que nos hemos referido como “entronque común” y que debe ser evaluado según las cir-cunstancias particulares de cada caso. Colón Negrón et al. v. Mun. Bayamón, supra, págs. 26-27.
B. La prescripción
La prescripción extintiva es una institución de derecho sustantivo que extingue el derecho a ejercer deter-minada causa de acción. Se trata de “un modo de extinción de los derechos, resultante de la no concurrencia de ningún acto interruptivo, durante el plazo marcado por la Ley”. J. Puig Brutau, Caducidad, prescripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 32, citando a Alas, De Buen y Ramos, De la prescripción extintiva, Madrid, 1918, pág. 57.(9) A través de la prescripción nuestro ordenamiento promueve que las reclamaciones se insten de manera oportuna y que las personas ejerciten sus cau-sas de acción diligentemente. La prescripción extintiva se fundamenta en la necesidad de que haya estabilidad en las relaciones y seguridad en el tráfico jurídico.(10) SLG García-Villega v. ELA et al., 190 DPR 799, 813 (2014); S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 831 (2011). Se *193parte del supuesto de que las reclamaciones válidas se ejercitan oportunamente y de que una persona no debe es-tar sujeta de forma indefinida a la contingencia de una reclamación. Ello, entre otras razones, por la situación de indefensión en que pudiera quedar como consecuencia del paso del tiempo y la desaparición de la prueba. Campos v. Cía. Fom. Ind., 153 DPR 137, 143 (2001); Culebra Enterprise Corp. v. E.L.A., 127 DPR 943, 950 (1991).(11)
Así, una vez se agota un término prescriptivo se extingue el derecho a ejercer la causa de acción, con la correspondiente exoneración para la persona que hasta en-tonces se encontraba sujeta a responder.(12) Santiago v. Ríos Alonso, 156 DPR 181, 188 (2002); Galib Frangie v. El Vocero de P.R., 138 DPR 560, 566 (1995). Por otra parte, la prescripción es una defensa afirmativa que debe plante-arse expresa y oportunamente ya que, de lo contrario, se entiende renunciada. Meléndez Guzmán v. Berríos López, supra, pág. 1017; Álamo v. Supermercado Grande, Inc., 158 DPR 93 (2002).
Un término prescriptivo puede interrumpirse de tres maneras: mediante la correspondiente acción judicial, mediante reclamación extrajudicial y por el reconocimiento de la deuda por parte del deudor. Art. 1873 del Código Civil, 31 LPRA see. 5303. Una vez se interrumpe la prescripción, el término prescriptivo comienza a transcurrir nuevamente. Meléndez Guzmán v. Berríos López, supra.
La causa de acción que provee el Art. 1802 del Código Civil, 31 LPRA see. 5141, para exigir la reparación de un daño extracontractual causado por culpa o negligen-cia tiene un término prescriptivo de un año. Art. 1868 del *194Código Civil, 31 LPRA see. 5298. Hemos expresado que la brevedad de este término responde a que el legislador quiso dotar de mayor certeza una relación que general-mente carece de ella debido a la inexistencia de un vínculo previo entre las partes y el desconocimiento de la extensión de la obligación. Culebra Enterprise Corp. v. ELA, supra, pág. 950; L. Díez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 239.
De modo que, salvo que se produzca la interrupción me-diante alguna de las tres formas indicadas, la reclamación para exigir responsabilidad al amparo del Art. 1802 del Código Civil, supra, prescribe por el transcurso de un año. Fundamentados en la teoría cognoscitiva del daño, hemos reiterado que este término comienza a transcurrir una vez el perjudicado conoció —o debió conocer— que sufrió un daño, quién se lo causó, así como los elementos necesarios para ejercitar efectivamente su causa de acción. Art. 1868, supra, y Art. 1869 del Código Civil, 31 LPRA see. 5299; COSSEC et al. v. González López et al., 179 DPR 793, 806 (2010); Colón Prieto v. Géigel, 115 DPR 232, 247 (1984).
C. La naturaleza de la obligación por un daño extracon-tractual causado por una pluralidad de sujetos
Cuando dos o más deudores concurren en una misma deuda, la obligación puede ser mancomunada o solidaria. En las primeras, la deuda puede ser dividida y cada deudor responde únicamente por la parte que le corresponde. En las segundas, la deuda se considera indivisible y cada deudor responde indistintamente por la to-talidad de la deuda. E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorriqueño, San Juan, Equity Pub. Co., 1991, Vol. V, págs. 137 y 139; C. Lasarte, Principios de Derecho Civil, 14ta ed., Madrid, Ed. Marcial Pons, 2010, T. II, págs. 31 y 35-36. Asimismo, el pago efectuado por cualquiera de los deudores libera a los otros de la obligación frente al acreedor. H.M. Brau del *195Toro, El término prescriptivo y su interrupción en acciones en daños por responsabilidad extracontractual solidaria en el derecho puertorriqueño, 44 (Núm. 2) Rev. C. Abo. P.R. 203, 218 (1983); Vázquez Bote, op. cit., pág. 145.
En el ámbito contractual, debido a la oportunidad que tienen las partes para determinar el alcance de su relación, el Art. 1090 del Código Civil, 31 LPRA sec. 3101, pre-cisa que cuando concurren dos o más deudores en una sola obligación la responsabilidad de éstos se presume manco-munada, siendo solidaria sólo cuando así se pacte expresamente.(13) De otra parte, nuestro Código Civil no preceptúa la naturaleza (mancomunada o solidaria) de la obligación que surge cuando, fuera de una relación contractual, dos o más personas quebrantan el deber general de cuidado y ocasionan, por su culpa o negligencia, un daño indivisible. No obstante, mediante jurisprudencia nos he-mos encargado de suplir esta omisión. Para una mejor comprensión de la controversia que hoy atendemos, con-viene examinar la trayectoria que este Tribunal ha seguido sobre el particular.
Desde comienzos del siglo pasado hemos rechazado extender al campo de la responsabilidad civil extracontrac-tual, por inaplicable, la presunción de mancomunidad que establece el Art. 1090 del Código Civil, supra, para las obli-gaciones contractuales. Así, por ejemplo, en Cruz et al. v. Frau, 31 DPR 92 (1922), dijimos que cuando un accidente es ocasionado por la culpa o negligencia concurrente de dos o más personas, cada una de ellas es responsable por todo el daño. Sin embargo, fue en García v. Gobierno de la Capital, 72 DPR 138 (1951), que evaluamos con mayor detalle la obligación que surge para los cocausantes de un daño extracontractual, así como sus implicaciones procesales. *196En aquel caso los demandados, a quienes se les reclamó por un accidente automovilístico, presentaron una de-manda contra tercero para incluir en el pleito al dueño del auto en el que viajaba la víctima al momento del choque. Por su parte, el tercero demandado solicitó la desestima-ción, aduciendo que la reclamación en su contra estaba prescrita.
Al resolver, mantuvimos la dirección perfilada en casos como Cruz et al. v. Frau, supra, y reiteramos que la sen-tencia dictada contra dos o más cocausantes de un daño es solidaria. Rivera v. Great Am. Indemnity Co., 70 DPR 825, 828 (1950). Tomando como fundamento la equidad y el de-ber de evitar el enriquecimiento injusto, extendimos la ac-ción de nivelación que contempla el Art. 1098 del Código Civil, 31 LPRA see. 1098, a los casos de responsabilidad civil extracontractual con pluralidad de causantes. García v. Gobierno de la Capital, supra, pág. 147. De modo que, si después de haberse adjudicado la responsabilidad entre varios cocausantes uno de ellos indemnizaba a la víctima en una proporción mayor a su por ciento de responsabili-dad, éste podía nivelar y exigir de los demás cocausantes solidarios el reembolso de la cantidad que correspondiera a sus respectivos por cientos de responsabilidad.(14)
Aunque reconocimos que la acción de nivelación no sur-gía hasta que uno de los cocausantes pagaba en exceso de su participación en el daño, concluimos que mediante una demanda contra tercero podía incluirse una acción de ni-velación contingente para el caso en que el tribunal llegara a determinar que ambos, demandado y tercero deman-dado, fueron cocausantes y el primero terminara pagando todos los daños. García v. Gobierno de la Capital, supra, págs. 147-148.
*197Resolvimos, además, que en aquel caso la demanda contra tercero no estaba prescrita, pues aunque se instó tres años después de ocurridos los hechos, la presentación opor-tuna de la demanda original había interrumpido el tér-mino prescriptivo. García v. Gobierno de la Capital, supra, págs. 148-149. Para llegar a esta conclusión aplicamos al ámbito de la responsabilidad civil extracontractual el Art. 1874 del Código Civil, supra, el cual preceptúa uno de los efectos de la solidaridad: la interrupción del término prescriptivo. En lo pertinente, el Art. 1874, supra, dispone: “La interrupción de la prescripción de acciones en las obli-gaciones solidarias aprovecha o perjudica por igual a todos los acreedores y deudores”.
El siguiente caso de gran pertinencia es Arroyo v. Hospital La Concepción, 130 DPR 596 (1992). Allí, cuatro años después de haber instado la demanda, los demandantes solicitaron enmendarla para añadir como codemandados solidarios a unos médicos, quienes se opusieron y adujeron que la acción estaba prescrita. Al resolver, precisamos nuestros pronunciamientos en García v. Gobierno de la Capital, supra, y aclaramos que la presunción de mancomu-nidad del Art. 1090 del Código Civil, supra, no aplica al ámbito de la responsabilidad civil extracontractual, sino a las obligaciones contractuales. Asimismo, especificamos que la responsabilidad de los cocausantes de un daño indivisible es de naturaleza solidaria. Arroyo v. Hospital La Concepción, supra, págs. 604-605.
Por otra parte, dijimos que en nuestro ordenamiento la solidaridad tenía un carácter homogéneo, por lo cual no distinguimos entre los efectos primarios y secundarios de la solidaridad. Arroyo v. Hospital La Concepción, supra, pág. 607. En consecuencia, concluimos que al ser aplicables todos los efectos de la solidaridad, la interrupción del tér-mino prescriptivo frente a uno de los cocausantes surtía efectos —por virtud del Art. 1874 del Código Civil, supra— contra todos los demás que fueran cocausantes solidarios *198del daño. Por lo tanto, aquellos cocausantes que inicial-mente no hubieran sido demandados podían ser traídos posteriormente al pleito, tanto por el demandante (por vía de enmienda a la demanda) como por los demandados (a través de una demanda contra tercero). Arroyo v. Hospital La Concepción, supra, pág. 608. Por lo tanto, al disponer del caso permitimos que los demandantes trajeran a los médicos cuatro años después, pues la presentación a tiempo de la demanda original había interrumpido el tér-mino prescriptivo.
Por último, recientemente resolvimos Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, caso que también versaba so-bre una demanda por impericia médica. Transcurridos seis años desde la presentación de la demanda, los demandan-tes solicitaron enmendarla para incluir como codemanda-dos a dos doctores, a pesar de que tenían conocimiento de la identidad y participación de éstos desde la fecha en que ocurrieron los hechos. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 392. Luego de que el Tribunal de Primera Instancia permitiera la enmienda, uno de los doctores so-licitó que se dictara sentencia sumaria, pues la tardanza injustificada de los demandantes al reclamar seis años des-pués constituía una falta de diligencia crasa. No obstante, basándose en Arroyo v. Hospital La Concepción, supra, los tribunales recurridos declararon “no ha lugar” a la moción.
Al disponer del caso, comenzamos por reiterar que el Código Civil no establece expresamente la naturaleza de la obligación de los cocausantes de un daño extracontractual. Luego, procedimos a considerar las consecuencias de inter-pretar —como habíamos hecho hasta entonces— que los efectos de la solidaridad en el ámbito extracontractual se extendían para interrumpir el término prescriptivo con respecto a todo posible cocausante. El resultado era que se socavaba el principio de la prescripción, particularmente cuando en el Código Civil se establece el término breve de un año para el ejercicio de las acciones sobre responsabili-*199dad civil extracontractual. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 388.
Expusimos que, según la jurisprudencia anterior, se ha-bía permitido que un demandante decidiera en qué mo-mento reclamarle a un supuesto cocausante, aún cuando el término prescriptivo para ello había transcurrido. Conclui-mos, pues, que la norma anterior era contraria a los funda-mentos de la prescripción, facilitaba el ejercicio arbitrario y negligente de los derechos, promovía la inestabilidad en las relaciones jurídicas y permitía injusticias patentes contra los que eran demandados varios años después. Estos de-mandados podrían encontrarse en una posición de indefen-sión debido a la pérdida de prueba o la gran dificultad para conseguirla. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, págs. 386 y 387.
Por esa razón, revocamos la norma establecida en Arroyo v. Hospital La Concepción, supra, en cuanto a la interrupción del término prescriptivo y adoptamos la fi-gura de la solidaridad impropia (también conocida como obligación in solidum) en lo atinente a la interrupción de la prescription(15) En consecuencia, resolvimos prospectiva-mente que “el Art. 1974 del Código Civil no aplica a los casos de daños y perjuicios al amparo del Art. 1802 del Código Civil”, Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 389, y explicamos que, en adelante:
[E]l perjudicado podrá recobrar de cada cocausante deman-dado la totalidad de la deuda que proceda, porque los efectos primarios de la solidaridad se mantienen. Sin embargo, de-berá interrumpir la prescripción en relación con cada cocau-sante por separado, dentro del término de un año establecido por el Art. 1868 del Código Civil, supra, si interesa conservar su causa de acción contra cada uno de ellos. [...] De esta forma, *200la presentación oportuna de una demanda contra un presunto cocausante no interrumpe el término prescriptivo contra el resto de los alegados cocausantes, porque tal efecto secundario de la solidaridad no obra en la obligación in solidum. (Énfasis en el original y citas omitidas). Id.
Así, este Tribunal concluyó que la adopción de la solida-ridad impropia u obligación in solidum, en lo referente a la interrupción del término prescriptivo en acciones de daños y perjuicios, era la norma que mejor armonizaba instituciones y conceptos tan relevantes como la prescripción, la solidari-dad y la teoría cognoscitiva del daño, conduciendo a un balance más equitativo entre las partes. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 391.
D. La solidaridad impropia u obligación “in solidum”
Los franceses distinguen entre los efectos primarios y secundarios de la solidaridad. Los efectos primarios se re-fieren a que el acreedor tiene derecho a exigir de cada co-deudor el pago íntegro de la deuda y cada codeudor está obligado a así hacerlo. Asimismo, el pago realizado por cualquiera de los codeudores libera a todos de la obligación frente al acreedor. H. Mazeaud, L. Mazeaud y J. Mazeaud, Lecciones de Derecho Civil, Buenos Aires, Eds. Jurídicas Europa-América, 1960, Vol. III, 2da parte, págs. 317-318. Por su parte, entre los efectos secundarios de la solidaridad se encuentra el que la interrupción del término prescrip-tivo con respecto a uno de los codeudores se extiende para afectar a todos. L. Josserand, Derecho Civil, Buenos Aires, Eds. Jurídicas Europa-América, 1950, T. II, Vol. I, págs. 612-615. (16)
El Código Civil francés no establece cuál es la natura-leza de la obligación que surge cuando un daño extracon-tractual es causado por más de una persona. Sin embargo, *201la doctrina y la jurisprudencia en ese país categorizan esta obligación como una in solidum. H. Mazeaud, L. Mazeaud y A. Tune, Tratado teórico y práctico de la responsabilidad civil delictual y contractual, Buenos Aires, Eds. Jurídicas Europa-América, 1977, T. II, Vol. II, págs. 595-596. Las obligaciones in solidum presentan los efectos primarios de la solidaridad, pero no los secundarios. De manera que cada cocausante está obligado, independientemente de su grado de culpa o por ciento de responsabilidad en el daño, a indemnizar íntegramente al perjudicado y el pago de la deuda por cualquiera de ellos libera a los demás de la obli-gación frente al perjudicado. Josserand, op. cit., págs. 617-618. Sin embargo, al no operar los efectos secundarios de la solidaridad, el término prescriptivo tiene que ser interrum-pido individualmente con respecto a cada cocausante. Mazeud, Mazeud y Tunc, op. cit., pág. 596; Mazeud, Mazeud y Mazeud, op. cit., págs. 327-328.
La distinción práctica entre los efectos primarios y se-cundarios se justifica a base del concepto de la representación. Debido al origen convenido de la solidari-dad en el contexto de las obligaciones contractuales o al carácter expreso de ésta cuando se deriva de la ley, los codeudores se consideran representantes los unos de los otros en atención a la comunidad de intereses que existe entre ellos. Mazeud, Mazeud y Mazeud, op. cit., págs. 315-316. Se recurre a la idea de un mandato tácito entre ellos para representarse mutuamente, pues la solidaridad fue convenida o estaba ya preceptuada en la ley. G. Ripert y J. Boulanger, Tratado de Derecho Civil según el tratado de Planiol, Buenos Aires, Eds. La Ley, 1965, T. V, 2da parte, págs. 534-535; Josserand, op. cit., pág. 611.
Pero cuando unas personas son codeudoras por el hecho de haber concurrido en la causación de un daño extracon-tractual, no existe entre ellas esa relación de representatividad. Mazeaud, Mazeaud y Mazeaud, op. cit., *202pág. 328.(17) Cada uno responde por el todo frente al perju-dicado porque, al igual que, en los efectos primarios, se trata de un mismo daño indivisible. Sin embargo, cuando hablamos de los efectos secundarios de la solidaridad los actos procesales como la interrupción de la prescripción deben efectuarse de forma independiente por cada cocau-sante, pues uno no es representante del otro.
Por su parte, en España la distinción entre efectos pri-marios y secundarios de la solidaridad es de más reciente cuño. Fue en su sentencia de 14 de marzo de 2003, que el Tribunal Supremo español acogió expresamente la figura de la solidaridad impropia en el marco de las acciones so-bre responsabilidad civil extracontractual con pluralidad de causantes.(18) Específicamente, el Tribunal Supremo es-pañol resolvió que el Art. 1974 de su Código Civil —el cual establece que la interrupción de la prescripción en las obli-gaciones solidarias perjudica a todos los deudores— aplica únicamente a las obligaciones solidarias propias, mas no a las impropias:
La presente sentencia cuya deliberación originó discrepancias entre los miembros de la Sala de Justicia que la autoriza, acerca de la cuestión jurídica básica que sustenta el recurso, se dicta previa consulta a la “junta general de los Magistrados de la Sala Primera del Tribunal Supremo”, celebrada el día 27 de marzo de 2003, que adoptó, por amplia mayoría de votos el acuerdo que se transcribe: “el párrafo primero del artículo 1.974 del Código civil únicamente contempla efecto interrup-tivo en el supuesto de las obligaciones solidarias en sentido propio cuando tal carácter deriva de norma legal o pacto con-vencional, sin que pueda extenderse al ámbito de la solidari-dad impropia, como es la derivada de responsabilidad extra-contractual cuando son varios los condenados judicialmente”. S. de 14 de marzo de 2003, Núm. 223/2003, Repertorio de Ju-*203risprudencia, 2003/3645. http://supremo.vlex.es/vid/ reclamacion-cantidad-indeminizacion-da-fa-17748670 (última visita, 10 de agosto de 2016)
De manera que después de esta sentencia, el perjudi-cado que ha sufrido un daño extracontractual por la culpa o negligencia de varios cocausantes y que pretenda exigir responsabilidad de todos deberá interrumpir el término prescriptivo respecto a cada uno individualmente e in-cluirlo en la demanda. La jurisprudencia española justifica este resultado en la falta de representatividad entre los cocausantes, aunque lo explica distinto a como lo ha hecho la doctrina francesa. Así, para el Tribunal Supremo espa-ñol, a pesar de que la obligación de reparar nace una vez ocurre el daño, la solidaridad en el contexto extracontrac-tual no se produce sino hasta que el tribunal la declara en la sentencia:
En la solidaridad que nace convencionalmente o por disposi-ción legal, se aplica claramente la interrupción de la prescrip-ción a todos los deudores solidarios por aplicación del artículo 1974 del Código Civil. Pero si la solidaridad no nace sino de la sentencia, que es la llamada solidaridad impropia, la interrup-ción de la prescripción respecto a uno de los deudores no al-canza a otro, ya que no era deudor solidario y sólo lo fue desde la sentencia que así lo declaró, no antes. S. de 4 de junio de 2007, Núm. 662/2007, Repertorio de Jurisprudencia 2007/ 3612. http://supremo.vlex.es/vid/extracontractual-prescripci-n-30350723 (última visita, 10 de agosto de 2016).
El Tribunal Supremo español también ha dicho que en supuestos de solidaridad impropia los efectos de la solida-ridad, al igual que nacen con la sentencia, se agotan en la sentencia, por lo cual no procede extenderlos a personas que no hayan sido demandadas y condenadas. En tales ca-sos, el por ciento de responsabilidad y en el daño que se le atribuya a esas personas que no fueron demandadas con-denadas no lo asumen los cocausantes condenados solida-riamente, sino que se descuenta de la indemnización del perjudicado. S. de 17 de junio de 2002, Núm. 631/2002, *204Repertorio de Jurisprudencia 2002/5223;(19) S. de 21 de oc-tubre de 2002, Núm. 967/2002, Repertorio de Jurispruden-cia 2002/8770; Tratado de responsabilidad civil, (L. Fernando Reglero Campos, coordinador), 4ta ed., Pamplona, Ed. Aranzadi, 2008, T. I, pág. 988.
E. La acción de nivelación
A la relación entre el perjudicado y los cocausan-tes del daño se le conoce como “relación externa”. Como hemos dicho, tanto en la solidaridad propia como en la im-propia, cada cocausante tiene la obligación de responder frente al perjudicado por la totalidad de sus daños. Sin embargo, en nuestra jurisprudencia hemos distinguido la culpa de cada uno de los cocausantes, determinando su particular por ciento de responsabilidad en el daño.(20) Esta relación entre los cocausantes en función de su respectiva cuota de responsabilidad, se conoce como relación interna y en ésta podría tener lugar la acción de nivelación. Rodríguez et al. v. Hospital et al., 186 DPR 889, 901 (2012).
Cuando alguno de los cocausantes paga la totalidad de la condena impuesta, los demás cocausantes quedan libe-rados de la obligación ante el perjudicado. Por ello, bajo nociones de equidad hemos reconocido la acción de nivela-ción a favor del cocausante que indemniza al perjudicado en una proporción mayor a su grado de culpa en el daño. Mediante esta acción el cocausante que pagó le puede re-clamar a los otros el reembolso correspondiente según sus respectivos porcientos de responsabilidad. De otro modo re-sultaría una situación contraria al principio que prohíbe el *205enriquecimiento injusto. íd.; US Fire Insurance v. A.E.E., 174 DPR 846, 858 (2008).
Debido al carácter subsidiario de la acción de nivelación, ésta solo procede contra aquellos que judicial-mente hayan sido declarados cocausantes solidarios Por lo tanto, si un tribunal concluye que determinado demandado no tuvo culpa en el daño, éste no es cocausante y no puede haber acción de nivelación en su contra. De igual forma, si la obligación de un cocausante se extingue o deja de ser exigible, este queda liberado y los otros no pueden recurrir a la acción de nivelación. (21)
Por otra parte, aunque la acción de nivelación surge cuando uno de los cocausantes paga en una propor-ción mayor a su por ciento de responsabilidad, hemos per-mitido el uso de la demanda contra tercero como meca-nismo procesal para traer al pleito a un presunto cocausante y hacer viable una potencial acción de nivela-ción contingente al resultado de la demanda. íd.; Security Ins. Co. v. Tribunal Superior, 101 DPR 191, 198 (1973). Así se facilita la dilucidación de responsabilidad y se promueve la economía procesal.
No obstante, la premisa que posibilita la acción de nive-lación contingente es que la causa de acción del deman-dante contra el tercero demandado no esté prescrita. Como vimos en algunos de los casos reseñados, esa fue la principal defensa que trataron de utilizar los terceros demandados. García v. Gobierno de la Capital, supra. Sin embargo, en aquel momento la declaramos “sin lugar”, pues concluimos que la demanda original presentada a tiempo había interrumpido el término prescriptivo por vir-*206tud del Art. 1874 del Código Civil, supra. Pero como veremos, esto cambió después de Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, al resolver que el Art. 1874 del Código Civil, supra, no aplica en las acciones sobre responsabilidad civil extracontractual con pluralidad de causantes. Pasemos ahora a aplicar este derecho a la controversia de autos.
¡-H HH I—I
Los recurridos instaron una demanda contra tercero para incluir al ELA en el pleito. Alegaron que el ELA ne-gligentemente permitió que el velero del señor Ramos In-chautegui permaneciera anclado sin autorización y con las luces apagadas, creando una situación de peligro que re-sultó en el choque de las embarcaciones. Así, sostuvieron que el ELA debía responderle directamente a la deman-dante o, en la alternativa, a ellos por la cantidad que tu-vieran que pagar como indemnización.
Ya que cualquier reclamación que la demandante pu-diera tener contra el ELA estaba prescrita, el Tribunal de Primera Instancia concluyó que no procedía la demanda contra tercero para que el ELA le respondiera directa-mente a la demandante. Asimismo, resolvió que tampoco procedía para que le respondiera a los recurridos por cual-quier suma que éstos tuvieran que pagar. Razonó que los recurridos no podían revivir la causa de acción de la de-mandante indirectamente por vía de una acción de nivela-ción contingente. Por lo tanto, dictó sentencia parcial y desestimó la demanda contra tercero.
Los recurridos apelaron esta determinación. El Tribunal de Apelaciones sostuvo la desestimación de la demanda contra tercero en lo referente a incluir en el pleito al ELA para que le respondiera a la demandante. Sin embargo, revocó aquella parte de la sentencia parcial que desestimó la acción de nivelación contingente. Expresó que en Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, este Tribunal *207mantuvo la vigencia de los efectos primarios de la solida-ridad, por lo cual los recurridos estaban sujetos a pagar la totalidad de los daños independientemente de que la ac-ción de la demandante estuviera prescrita a favor del ELAA. Inconforme, el ELA recurrió ante nos y señaló que el tribunal intermedio incidió al permitir una acción de nivelación contingente, a pesar de que frente a ella la causa de acción original estaba prescrita.
Efectivamente, en Fraguada v. Hosp. Aux. Mutuo, supra, dijimos que cada uno de los cocausantes demandados continuaba siendo responsable de pagar la totalidad de la deuda que procediera. Asimismo, en el escolio 13 de esa opinión aclaramos que la presunción de mancomunidad que establece el Art. 1090 del Código Civil, supra, no aplica en el ámbito de la responsabilidad civil extracontractual. Por lo tanto, la obligación que surge cuando un daño es causado por una pluralidad de sujetos es de carácter solidaria. Sin embargo, especificamos que se trata de una solidaridad impropia en el sentido de que la interrupción del término prescriptivo frente a un cocausante no tiene el efecto de interrumpir automáticamente el término pres-criptivo para todos los demás cocausantes del daño que fueran conocidos por el demandante.
Entendimos que esta norma era la que mejor armoni-zaba con una institución tan relevante en nuestro ordena-miento jurídico como lo es la prescripción. El Art. 1868 del Código Civil, supra, fija un término prescriptivo de un año para las acciones sobre responsabilidad civil extracontrac-tual y la brevedad de ese término fue deliberadamente pre-tendida por el legislador como una manera de contrarres-tar la incertidumbre que caracteriza a este tipo de obligación. Resultaba, pues, incompatible que un deman-dante se cruzara de brazos y, amparándose en la interrup-ción automática, pretendiera tiempo después traer al pleito a un cocausante cuya responsabilidad conocía o po-día conocer. Además, precisamos que la teoría cognoscitiva *208del daño seguía estando vigente, por lo que si durante el proceso judicial un demandante advenía en conocimiento de la responsabilidad de un presunto cocausante, podía en-mendar la demanda para incluirlo como demandado.
El Tribunal de Apelaciones interpretó nuestras expre-siones en Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, como susceptibles de permitir una acción de nivelación contingente en una situación como la de autos en que la reclamación original sobre daños y perjuicios ha prescrito con relación al tercero demandado. Sin embargo, ello no es compatible con lo que este Tribunal resolvió. Aunque en Fraguada Bonilla v. Hosp. Aux Mutuo, supra, no se tra-taba de una demanda contra tercero sino de una enmienda a la demanda promovida por el demandante una vez había transcurrido el término prescriptivo, el problema sobre prescripción que allí discutimos aplica de manera similar.
Es decir, debido a que la reclamación sobre da-ños y perjuicios es la causa de acción principal y la acción de nivelación es subsidiaria y dependiente, si la primera no está disponible por motivo de prescripción, la segunda se torna improcedente. “No puede permitirse indirectamente, por vía de tercero, lo que está impedido en una acción directa”. González v. Multiventas, 165 DPR 873, 883 (2005); Cortijo Walter v. Fuentes Fluviales, 91 DPR 575, 581 (1964). Al prescribir la reclamación sobre daños y per-juicios a favor de un cocausante, éste queda liberado de tener que responder, pues su responsabilidad deja de ser exigible.(22) Lo contrario violaría los fundamentos de Fraguada v. Hosp. Aux. Mutuo, supra.
El propósito de promover el reclamo diligente de los de-rechos, la seguridad en el tráfico jurídico y la estabilidad de *209las relaciones en nuestro ordenamiento se vería frustrado de resolver como lo hizo el Tribunal de Apelaciones. Una de las consecuencias sería que aun cuando un perjudicado co-nociera que su daño fue causado por la culpa o negligencia de varias personas, pueda cruzarse de brazos, demandar solo a uno y cobrar de éste la totalidad de la indemnización. A su vez, ese cocausante podría presentar una acción de nivelación contingente durante el pleito o reclamarle —des-pués de dictada la sentencia— a otros posibles cocausantes, escenarios que pueden ocurrir años después de presentada la demanda en vista de que el derecho a nivelar no surge hasta que el cocausante paga más de lo que le corresponde. El análisis que hicimos en Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, para armonizar la responsabilidad solidaria, la prescripción y la teoría cognoscitiva del daño habría sido en vano.
Por el contrario, si la reclamación del perjudi-cado contra determinado cocausante está prescrita, nin-guno de los cocausantes demandados a tiempo puede tra-erlo al pleito para que le responda al perjudicado. Al estar prescrita a su favor la causa de acción, ese cocausante no está sujeto a responderle al perjudicado. Art. 1830 del Código Civil, 31 LPRA see. 5241.(23) Asimismo, los cocausan-tes demandados tampoco pueden, mediante demanda contra tercero, presentar en su contra una acción de nivelación contingente, pues al extinguirse el derecho del perjudicado a exigir responsabilidad de ese cocausante, cesa la obligación para los demás cocausantes de responder por la parte de aquel en el daño. “La Regla 12.1 de Proce-dimiento Civil [sobre la demanda contra tercero] no crea, extiende o limita derechos sustantivos”. Gen. Accid. Ins. Co. P.R. v. Ramos, supra, pág. 534. Véase Colón v. Coop. de Seguros Múltiples de P.R., supra, pág. 571.
*210En tal caso, el por ciento de responsabilidad de ese co-causante que no fue demandado a tiempo con conocimiento del demandante se resta de la totalidad y el perjudicado será indemnizado por el valor monetario de la diferencia que resulte. De la totalidad de esa diferencia responderán solidariamente todos los cocausantes demandados dentro del término prescriptivo. Lo anterior es consecuencia de la solidaridad impropia u obligación in solidum, según la adoptamos en Fraguada Bonilla v. Hosp. Aux. Mutuo, supra:
[E]l peijudicado podrá recobrar de cada cocausante deman-dado la totalidad de la deuda que proceda, porque los efectos primarios de la solidaridad se mantienen. Sin embargo, de-berá interrumpir la prescripción en relación con cada cocau-sante por separado, dentro del término de un año establecido por el Art. 1868 del Código Civil, supra, si interesa conservar su causa de acción contra cada uno de ellos. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 389.
Así, por ejemplo, si un daño extracontractual es ocasio-nado por cuatro cocausantes solidarios a quienes el perju-dicado demanda de manera oportuna, una vez el tribunal adjudica los respectivos por cientos de responsabilidad (su-pongamos que le atribuye 25% a cada uno) el perjudicado tiene derecho a cobrar de cualquiera de ellos la totalidad (el 100%) de la indemnización. De la misma forma, si uno de los cuatro paga toda la deuda, el que pagó puede nivelar con los demás y requerir el reembolso correspondiente a sus respectivos por cientos de responsabilidad.
Por el contrario, si en el ejemplo anterior el perjudicado (a pesar de conocer que sufrió un daño, quiénes lo causaron y los elementos necesarios para ejercitar su causa de ac-ción) insta una demanda dentro del término prescriptivo solo contra dos cocausantes, pero con respecto a los otros dos la acción prescribe, los dos cocausantes demandados a tiempo no pueden valerse de una demanda contra tercero para traer al pleito a los que quedaron fuera. Al estar pres-crita a su favor la causa de acción original, los cocausantes *211que no fueron demandados a tiempo no son responsables frente al perjudicado y, como consecuencia, no se configura una relación de solidaridad con respecto a los cocausantes demandados. De resolver el tribunal que, en efecto, el daño fue ocasionado por los cuatro cocausantes y fijar el por ciento de culpa de cada uno en 25%, del total (100%) de las participaciones en el daño restará el 50% de culpa corres-pondiente a los dos cocausantes con respecto a los cuales la acción prescribió. El perjudicado solo tendrá derecho al restante 50% correspondiente a la participación en el daño de los cocausantes que demandó a tiempo. La indemniza-ción equivalente a ese 50% podrá cobrarla de cualquiera de los dos cocausantes demandados, quienes responden solidariamente. (24)
Con respecto a la controversia que hoy atende-mos, la conclusión a la cual llegamos es la que más clara-mente se deriva del análisis y los fundamentos en los que este Tribunal al resolver Fraguada Bonilla v. Hosp. Aux. Mutuo, supra. La solidaridad en el ámbito de la responsa-bilidad civil extracontractual se mantiene, pero se trata de una solidaridad impropia en lo que a la interrupción del término prescriptivo se refiere. Por ende, el perjudicado debe interrumpir el término prescriptivo de un año que establece el Art. 1868 del Código Civil, supra, frente a cada presunto cocausante individualmente si es que pretende conservar su causa de acción contra cada uno de ellos.
Como corolario, un cocausante demandado no puede traer al pleito mediante demanda contra tercero a un pre-sunto cocausante solidario con respecto a quien la causa de acción del perjudicado prescribió. Prescrita a su favor la causa de acción, ese alegado cocausante no está sujeto a responderle al perjudicado ni tampoco, mediante una ac-ción de nivelación, a los cocausantes demandados. La pres-*212cripción “constituye una forma de extinción de un derecho debido a la inercia en ejercerlo por su titular, durante un tiempo determinado”. Santiago v. Ríos Alonso, supra, pág. 188. Véase Galib Frangie v. El Vocero de P.R., supra, pág. 566. Si después de celebrado el juicio el tribunal concluyera que el presunto cocausante que no fue demandado a tiempo en efecto contribuyó a producir el daño, el por ciento de res-ponsabilidad que se le atribuya se descontará de la indem-nización del peijudicado. Ello, ya que fue su propia falta de diligencia —al no interrumpir el término prescriptivo cuando estaba en posición de hacerlo— lo que provocó que perdiera el derecho a reclamar ese por ciento de responsabilidad.
Por último, debemos recalcar que, en nuestro ordenamiento jurídico, rige la teoría cognoscitiva del daño. Por lo tanto, el término prescriptivo para exigir responsa-bilidad por un daño extracontractual comienza a transcu-rrir cuando el perjudicado conoció —o debió conocer de ha-ber procedido diligentemente— la existencia del daño, quién lo causó, así como los elementos necesarios para ejer-cer efectivamente la causa de acción. Si en el transcurso del proceso judicial el perjudicado conoce de la responsabi-lidad de un presunto cocausante, será desde ese momento que el término prescriptivo comenzará a transcurrir en cuanto a este último.
Asimismo, mantenemos la acción de nivelación que por primera vez reconocimos en García v. Gobierno de la Capital, supra. Esta operará en la relación interna entre los cocausantes solidarios del daño cuando cualquiera de ellos indemnice al perjudicado en una proporción mayor a la que le corresponde. Sin embargo, para que proceda la acción de nivelación contra un cocausante es un requisito que éste sea responsable solidariamente frente al perjudi-cado, pues solo así puede haber derecho a exigir el reem-bolso por su responsabilidad concurrente en el daño. Lo anterior no sucede cuando la causa de acción sobre daños y perjuicios ha prescrito a su favor.
*213Al repasar los hechos del caso, no hay controversia en cuanto a que la demandante no le reclamó extrajudicial-mente al ELA. Por su parte, en la demanda incluyó como codemandados a los recurridos Carlos Juan Suárez Gonzá-lez y Carlos Suárez Miranda como conductor y propietario, respectivamente, de la lancha en la cual se encontraba cuando ocurrió el accidente. Demandó también al señor Ramos Inchautegui como dueño del velero contra el que chocó la embarcación. Surge del expediente que el alegado accidente ocurrió el 24 de julio de 2011. Sin embargo, no fue hasta el 22 de agosto de 2013 —cuando los recurridos presentaron la demanda contra tercero— que el ELA tuvo conocimiento de alguna reclamación en su contra. Así lo determinó el Tribunal de Primera Instancia y ello no fue controvertido.
Al haber transcurrido el término para que la deman-dante pueda exigir responsabilidad del ELA, la demanda contra tercero no procede. Aun presumiendo que el ELA haya actuado negligentemente —sobre lo cual no estamos haciendo determinación alguna—, al estar prescrita la causa de acción, el ELA no está sujeto a responderle a la demandante ni a los recurridos. Por lo tanto, no se satisfa-cen ninguno de los requisitos que contempla la Regla 12.1 de Procedimiento Civil, supra, para que proceda una de-manda contra tercero. Así pues, la demanda contra tercero presentada por los recurridos en el presente caso debe ser desestimada.
IV
Por los fundamentos expuestos, se revoca la decisión del Tribunal de Apelaciones en cuanto permite la acción de ni-velación contingente contra el ELA, mediante la demanda contra tercero. Se reinstala la sentencia parcial del Tribunal de Primera Instancia en todos sus extremos.

Se dictará Sentencia de conformidad.

*214La Jueza Asociada Señora Pabón Charneco disintió e hizo constar la expresión siguiente, a la que se unió el Juez Asociado Señor Rivera García:
Disiento por las razones que expresara en mi opinión disi-dente en Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 396-412 (2012).
La adopción “parcial” de la doctrina de las obligaciones in solidum por este Tribunal, sin mayor análisis sobre sus reper-cusiones —en vez de abrazar las herramientas que sí reconoce nuestro ordenamiento jurídico—, ha dislocado esas institucio-nes y conceptos que pretendía armonizar. El caso de autos es ejemplo de cómo los préstamos tomados de otros ordenamientos jurídicos pueden afectar los derechos de las partes, dificultar la labor de nuestros tribunales y requerir constantes remiendos.
Tras comenzar a disiparse los efectos del carácter prospectivo de Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, este caso ha requerido que una mayoría del Tribunal aborde jurispruden-cialmente algunas de las serias interrogantes causadas por la adopción de la doctrina. Sus efectos son desconocidos por nuestro ordenamiento y ahora no se ven enmarcados por la coherencia que el Código Civil proveyó por décadas a la figura de la solidaridad. Véanse, por ejemplo: Rodríguez Caraballo v. Departamento de Transportación y Obras Públicas, KLCE201501080 (sobre cuándo surge la causa de acción contra el cocausante no demandado); Soto López v. Supermercados Econo Corp., KLCE201400476; R & C Painting Corporation v. Consejo de Titulares, KLAN201401831, KLAN201401836 (sobre la aplicación de Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, a casos de responsabilidad absoluta por producto defectuoso); Ramirez-Ortiz v. Corporación del Centro Cardiovascular de Puerto Rico y del Caribe, 994 F.Supp.2d 218 (2014) (sobre la existencia de solidaridad perfecta entre hospital y doctor cuando el paciente confía su salud al hospital). Véase, además, J.J. Álvarez González, Responsabilidad civil extracontractual, 83 (Núm. 3) Rev. Jur. UPR 893, 899 (2014) (análisis del caso Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, en cuanto al efecto de mancomunidad de la Opinión, los posibles incidentes de colusión entre los cocausantes, la complicación litigiosa, la dificultad para alcanzar transacciones extrajudiciales, y el aumento en el riesgo de que el demandante incurra en temeridad).

 También se incluyó como codemandada a la Sociedad Legal de Bienes Ga-nanciales de la que puedan ser parte, respectivamente, los señores Suárez Miranda y Ramos Inchautegui.


 Entre sus defensas afirmativas, los recurridos expresaron que la demanda en su contra estaba prescrita, pues la demandante no interrumpió el término prescriptivo. Esta contención aún no ha sido objeto de consideración ante el Tribunal de Primera Instancia ni se ha pasado prueba al respecto. Así lo reconocen los propios recurridos al declarar que “dicha defensa afirmativa tendrá que ventilarse en su día para que sea el Tribunal, mediante la moción correspondiente y/o en juicio plenario, [quien] resuelva la misma”. Alegato de la parte demandada-demandante contra ter-cero, pág. 6.


 Este hecho no está en controversia.


 Resolvió el Tribunal de Primera Instancia que:
“En el presente caso no hay duda que la demanda contra tercero contra uno de los alegados cocausantes fue presentada 2 años después de ocurridos los alegados hechos. Además alegaron que contra ello[s] no fue interrumpido el término prescriptivo con-forme dispone nuestro ordenamiento. Dicha alegación no fue rebatida por el tercero demandante ni por el demandante original, el cual no cumplió con la Regla 8.4 de Procedimiento Civil. En consecuencia, conforme a lo antes expuesto resolvemos que la demanda contra tercero está prescrita”. Sentencia parcial, Apéndice, pág. 73.


 íd.


 Escrito de apelación, Apéndice, pág. 64.


 Sentencia del Tribunal de Apelaciones, Apéndice, pág. 24.


 Petición de certiorari, pág. 7.


 “Las acciones prescriben por el mero lapso del tiempo fijado por la ley”. Art. 1861 del Código Civil, 31 LPRA sec. 5291.


 Nos dice Puig Brutau lo siguiente:
“La prescripción extintiva tiene su fundamento en la necesidad de poner término a las situaciones de incertidumbre en el ejercicio de los derechos y en la presunción de abandono por parte de su titular. La inactividad, silencio o falta de ejercicio del dere-cho constituye el fundamento de la prescripción extintiva por ser contrario al interés social una prolongada situación de incertidumbre jurídica”. J. Puig Brutau, Caducidad, prescripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 32.


 Los tres requisitos para que se configure la prescripción extintiva, son: la existencia de un derecho que se pueda ejercitar, la falta de ejercicio o inercia por parte del titular y el transcurso del tiempo determinado en la ley. Meléndez Guzmán v. Berríos López, 172 DPR 1010, 1018 (2009).


 Subsiste entre las partes una obligación natural que no es exigible judicialmente. García Aponte et al. v. E.L.A. et al., 135 DPR 137, 142 (1994).


 El Art. 1090 del Código Civil dispone: “La concurrencia de dos o más acre-edores o de dos o más deudores en una sola obligación no implica que cada uno de aquéllos tenga derecho a pedir ni cada uno de éstos deba prestar íntegramente las cosas objeto de la misma. Sólo habrá lugar a esto cuando la obligación expresamente lo determine, constituyéndose con el carácter de solidaria”. 31 LPRA sec. 3101.


 El Art. 1098 del Código Civil, supra, dispone: “El pago hecho por uno de los deudores solidarios extingue la obligación. El que hizo el pago sólo puede reclamar de sus codeudores la parte que a cada uno corresponda, con los intereses de anticipo. La falta de cumplimiento de la obligación por insolvencia del deudor solidario será su-plida por sus codeudores a prorrata de la deuda de cada uno”.


 Así, acogimos la postura disidente de algunos miembros de este Tribunal que desde varios años antes venían favoreciendo este curso de acción. Véase Arroyo v. Hosp. La Concepción, supra, pág. 608 (opinión disidente emitida por el Juez Asociado Señor Hernández Denton). Véase también García Pérez v. Corp. Serv. Mujer, 174 DPR 138, 160 (2009) (opinión disidente emitida por la Juez Asociada Señora Rodríguez Rodríguez).


 Véase, también, G. Marty, Derecho Civil, Puebla, Pubs. Universidad de Puebla, 1952, Vol. II, págs. 139-141.


 “Lo cierto es que la representación recíproca de los deudores solamente se justifica si existe entre ellos una comunidad de intereses; no tiene razón alguna de ser si los deudores entienden permanecer ajenos los unos a los otros y si la solidari-dad les es impuesta en razón de las circunstancias, tal vez puramente fortuitas, en que nacieron sus deudas”. Ripert y Boulanger, op. cit., pág. 535.


 S. de 14 de marzo de 2003, Núm. 223/2003, Repertorio de Jurisprudencia 2003/3645.


 Aunque esta sentencia es anterior a la de 14 de marzo de 2003 en la que se acogió sin ambages la solidaridad impropia, esta última se apoyó en la primera para sostener que la distinción entre solidaridad propia e impropia no se trataba de una nueva norma, sino que desde antes ese Tribunal había resuelto a base de esa distinción.


 Asimismo, cuando no es posible atribuir un por ciento de participación pre-ciso, lo hemos fijado por partes iguales entre todos los cocausantes. Sánchez Rodríguez v. López Jiménez, 118 DPR 701, 707 (1987).


 Así, hemos resuelto, por ejemplo, que cuando uno de los cocausantes tran-sige con el perjudicado y éste lo libera de toda responsabilidad, dicho perjudicado asume el por ciento de participación de ese cocausante en el daño. S.L.G. Szendrey v. Hospicare, Inc., 158 DPR 648, 656 (2003). Como los cocausantes que permanecen en el pleito no tienen que responder por el por ciento de responsabilidad del que fue liberado, cualquier acción de nivelación contra éste carece de fundamentos. Id.


 cuando transcurre el periodo de tiempo que fija la ley se extingue la acción para hacer efectivo el derecho en cuestión y el deudor queda liberado de su obligación en tanto puede negarse a cumplir con ella fundamentado en que ésta fue reclamada tardíamente”. Meléndez Guzmán v. Berrios López, supra, pág. 1018. Vé-ase también García Aponte et al. v. E.L.A. et al., 135 DPR 137, 142 (1994).


 “También se extinguen del propio modo por la prescripción los derechos y las acciones, de cualquier clase que sean”. Art. 1830 del Código Civil, supra.


 Siguiendo este ejemplo, cualquiera de los dos cocausantes demandados a tiempo que indemnice al perjudicado en una proporción mayor a su 25% de respon-sabilidad, podrá nivelar con el otro y exigir el reembolso correspondiente.